Citation Nr: 0722799	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-06 678	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2007.  


FINDING OF FACT

The veteran does not have PTSD attributable to military 
service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Associated with the claims file are the veteran's service 
personnel records obtained from the National Personnel 
Records Center (NPRC).  The records reflect that the veteran 
served on active duty from August 1965 to August 1967 and in 
the Republic of Vietnam from February 1966 to February 1967.  
The veteran received the National Defense Service Medal, the 
Vietnam Campaign Medal (with Device), and the Good Conduct 
Medal.  

The veteran's service medical records do not reveal 
complaints, treatment, or a diagnosis related to any 
psychiatric disability.  

An August 1969 VA examination did not reveal any complaints 
or a diagnosis of any psychiatric disability.  

A letter from the U.S. Armed Services Center for Unit Records 
Research dated in November 2003 was associated with the 
claims file.  The letter reveals that the veteran needed to 
provide more specific information in order to research 
casualties.   The unit history for the 174th Ordnance 
Detachment was included in the response and reveals that this 
unit was involved in a mortars renovation program, which set 
up and manned additional lines at Pleiku and Qui Nhon.  The 
records noted that there was great strain on the availability 
of manpower for the line at Cam Ranh Bay and personnel had to 
be drawn from three ordnance companies to alleviate the 
situation.  A search of morning reports for the 174th 
Ordnance Detachment did not reveal any entries concerning the 
veteran with regard to temporary duty assignments or 
assignments to medical facilities.  

Associated with the claims file are VA outpatient treatment 
reports dated from November 2000 to September 2006.  The 
records reveal that the veteran was in treatment for PTSD and 
depression.  

The veteran was afforded a VA psychiatric examination in July 
2002.  The examiner noted that the veteran was evasive during 
the examination and it was difficult to pinpoint his 
stressors.  The veteran reported that a friend was killed but 
he was not present when this occurred.  He said he saw some 
body bags at the airport.  He said he faced racial prejudice.  
He said he was put on guard duty with no ammunition and he 
said he experienced friendly fire related to that incident.  
He said he saw a giant lizard, which scared him.  He reported 
that another friend shot himself but the veteran again 
reported that he was not present during the incident.  
Finally, he reported being fired on by snipers and artillery 
fire while serving in Pleiku.  The veteran reported 
nightmares but he did not indicate how often they occurred.  
The veteran was also unable to say how often he experienced 
intrusive thoughts of Vietnam.  He reported anxiety at 
reminders of Vietnam and flashbacks.  He also reported 
avoidance symptoms, emotional numbing, and social isolation.  

Mental status examination revealed that the veteran presented 
as disheveled.  He was noted to have his tee shirt on inside 
out.  His speech was slow with an increase in speech latency.  
He was somewhat evasive and not really cooperative during the 
examination.  He was depressed with a flat affect.  He did 
not have any suicidal or homicidal ideations, no 
hallucinations, and no delusions.  His judgment and insight 
were noted to be poor.  The examiner diagnosed the veteran 
with PTSD, major depressive disorder secondary to PTSD, and 
alcohol and cocaine dependence in sustained remission.  The 
examiner noted that the veteran's symptoms of depression 
outweighed his symptoms of PTSD.  

Associated with the claims file is a letter from L. Kirkland 
of a Vet Center dated in July 2002.  Mr. Kirkland reported 
that the veteran had been in individual and group treatment 
for PTSD since March 2002.  Mr. Kirkland said that the 
veteran suffered from severe impairment and unemployability 
due to the symptoms he suffers due to his Vietnam War 
experiences.  He noted that the veteran's symptoms included 
nightmares, flashbacks of traumatic events in Vietnam, 
insomnia, anxiety, depression, irritability, numbing, 
alienation from friends, family, and society, the inability 
to resume productive living, impulsive behavior, and 
survivor's guilt.  

Also associated with the claims file are letters dated in 
July 2002 and September 2006 from a clinical chaplain 
specialist at VA.  In the July 2002 letter, the specialist 
reported that he facilitates a PTSD Recovery Group that the 
veteran had attended for the previous two years.  He said 
that the veteran has suffered from combat trauma as a Vietnam 
Veteran.  In the September 2006 letter, the specialist 
reported that he had been seeing the veteran for the past 
five years for pastoral counseling for combat stress.  He 
noted that the veteran's PTSD severely affected his family 
life and his ability to find meaning in life and freedom.  He 
said the veteran suffered much from combat trauma as a 
Vietnam Combat Veteran.  He noted that the veteran was 
working diligently on his recovery.  

The veteran's treating psychologist at VA submitted a letter 
dated in September 2006.  He indicated that the veteran was 
in therapy for symptoms of PTSD.  He noted that the veteran 
experienced symptoms of irritable mood, sleep disturbance 
with nightmares of Vietnam, social isolation, and avoidance, 
as well as intrusive thoughts and memories of his war 
experiences.  He said the veteran took psychotropic 
medication for his nerves and to help with his sleep 
problems.  He concluded that he strongly believed that the 
veteran's PTSD was a service-connected condition.  

The veteran testified at a Board hearing in June 2007.  The 
veteran testified that he saw combat when he arrived in 
Vietnam.  He said there were body bags at the airport and the 
smell of death was "horrendous."  He testified that he got 
word that a friend had been killed one day after he arrived 
in Vietnam.  He said that a sergeant by the name of White 
took the veteran and another soldier to a rural area in the 
desert with no ammunition.  He said sergeant White left in a 
jeep to get ammunition and never returned so he and the other 
soldier walked back to their post.  He said he and the other 
soldier were fired upon by their fellow American soldiers 
because they did not know that the veteran and the other 
soldier were American.  He said that because it was a 
friendly fire incident it was not reported.  He said the 
soldiers ceased firing when the veteran and the other soldier 
shouted their names, ranks, and serial numbers.  He said it 
turned out that sergeant White was intoxicated and had gone 
back to his bunk to sleep.  He said sergeant White used 
racial slurs against him.  He testified that he was required 
to do several ammunition drops into hot spots and almost fell 
out of a helicopter.  He said that a black panther jumped 
over barbed wire and came into the perimeter where he was 
stationed.  He said he was friends with a soldier with a 
nickname of Dubs or Doves and they were celebrating one night 
because the other soldier was going home.  He said he walked 
out of his tent and he heard a gun fire.  He also testified 
that he came under sniper fire while manning his post on a 
temporary duty assignment.  He said he could not recall exact 
dates when this occurred.  He said he caught malaria while 
serving in Vietnam and had to be evacuated to a hospital.  He 
concluded that the most traumatic stressor was when he saw a 
prehistoric monster named Pop Pop.  He said that Pop Pop was 
similar to the Lochness [monster] or Big Foot.  He said he 
only saw Pop Pop once.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2006); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).  

In this case the veteran has been diagnosed with PTSD and 
treated for the same at VA.  However, a salient point to be 
made is that the veteran's stressors have not been 
corroborated.  The RO contacted the NPRC and obtained the 
veteran's personnel records.  The records do not contain any 
reference to the veteran's claimed stressors.  The response 
from the U.S. Armed Services Center for Unit Records Research 
revealed that the veteran should provide more specific 
information in order for the casualty database to be 
researched and that there was no evidence of the veteran 
having any temporary duty assignments.  The unit history 
indicates that the veteran was attached to the 174th Ordnance 
Detachment, which was involved in a mortars renovation 
program.  The history referenced the fact that there was 
great strain on the availability of manpower.  There is no 
evidence that the veteran was in danger due to participation 
in this program.  The veteran did not provide sufficient 
detail to request any further records regarding his claimed 
stressors.  Absent a diagnosis of PTSD related to a verified 
stressor, service connection must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.159(b) (2006).  
There is no outstanding information or evidence needed to 
substantiate a claim in this case.  He has provided the 
necessary information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2007).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2007).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
assist by way of providing notice.

The RO wrote to the veteran in June 2002 and informed of what 
VA would do to assist him in developing his claim.  He was 
advised as to what evidence was required to substantiate a 
claim for service connection.  The veteran was informed of 
what he was responsible for in supporting his claim.  The 
veteran was also advised to submit any evidence that he had.  
The veteran was also sent a letter dated in June 2002 in 
which he was requested to identify his units of assignment 
during the time of his stressful event and he was requested 
to provide specific information regarding his claimed 
stressors.  The RO wrote to the veteran again in February 
2004 and advised the veteran that he should provide detailed 
information regarding his claimed stressors, including dates, 
times, and locations of the claimed stressors, and the 
parties involved.  He was also advised to submit any evidence 
that he had.  

The RO issued a statement of the case (SOC) in August 2005.  
The veteran was informed that service connection for PTSD 
requires medical evidence of a diagnosis of PTSD; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date by 
way of supplemental statements of the case (SSOCs) dated in 
September 2006.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  No such issue is now before the Board.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002 and Supp. 2007) and 
established by regulation at 38 C.F.R. § 3.159(c)-(e).  This 
section of the VCAA and regulation sets forth several duties 
for the Secretary in those cases where there is outstanding 
evidence to be obtained and reviewed in association with a 
claim for benefits.  However, in this case there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  

Private and VA treatment records were obtained and associated 
with the claims file.  The veteran was afforded a VA 
examination.  The RO obtained the veteran's service medical 
records and personnel records from the NPRC.  The veteran's 
unit history was associated with the claims file.  A response 
from the U.S. Armed Services Center for Unit Records Research 
was associated with the claims file.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2006).


ORDER

Entitlement to service connection for PTSD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


